EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grunzweig on 3 January 2022.

The application has been amended as follows: 
Spanning the last 2 lines of the 2nd-to-last paragraph of claim 1, the phrase “the at minimum voltage value” has been changed to --the minimum voltage value--.

The amendment to claim 12 contained inadvertent typographical errors in notations for additions/deletions.  To clarify the content of claim 12, a clean copy is provided below:

12.	The computer program product of claim 10, wherein the instructions are to determine a maximum voltage value of the determined AC voltage setpoint, wherein the maximum value corresponds to a second total charge transferrable to the photoconductive imaging portion from the charge roller and the minimum voltage value corresponds to a first total charge transferrable to the photoconductive imaging portion from the charge roller at which substantially uniform imaging occurs, wherein the maximum voltage value is on the order of 35 percent greater than the minimum voltage value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein the control portion is to operate the printer while maintaining the determined AC voltage setpoint independent of a thickness parameter of the photoconductive imaging portion over the lifetime of the photoconductive imaging portion” in combination with the remaining limitations of claims 1-9 and 18.
Prior art of record does not disclose or suggest the claimed “the minimum voltage value exceeding a knee voltage and wherein the point corresponds to a respective one of the voltage values at which a further increase in the first AC voltage of the charge roller results in an increase in the voltage of the photoconductive imaging portion which is less than a voltage deviation threshold on the order of 1.5 Volts” in combination with the remaining limitations of claims 10 and 12.
Prior art of record does not disclose or suggest the claimed “operating the printer at the determined AC voltage setpoint after the determination while maintaining the determined AC voltage setpoint during printing production operations throughout at least a majority of a lifetime of the photoconductive imaging portion” in combination with the remaining limitations of claims 13-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852